Citation Nr: 1330911	
Decision Date: 09/25/13    Archive Date: 09/30/13

DOCKET NO.  11-08 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for bilateral arm tremors.

4.  Entitlement to service connection for a bilateral foot disability, including as a result of cold weather injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from February 1943 to March 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the VA Special Processing Unit (Tiger Team) at the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran was scheduled to attend an April 2012 Travel Board hearing, but he did not appear for the hearing.  Absent good cause explanation or attempt to reschedule the hearing, the Veteran's hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(e) (2012).  

In July 2012, the Board remanded the Veteran's claims for additional development.  The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The most recent Supplemental Statement of the Case (SSOC) was issued in August 2013 and was mailed to the Veteran.  The U.S. Postal Service returned the SSOC to the AMC in September 2013, with a notation, "Return to sender unable to forward." 

In July 2013, the Veteran's representative submitted a written statement which shows a new address for the Veteran.  The statement was associated with the claims file after the August 2013 SSOC was issued.  Due process requires that the case be remanded so that the AMC may attempt to send the Veteran a copy of the August 2013 supplemental statement of the case at his current address.
 
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

The AMC must send a copy of the August 2013 supplemental statement of the case to the appellant at his current address of record.  After the appellant and his representative have had an opportunity to respond, the appeal must be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

